EXHIBIT 10.15

AGREEMENT OF PURCHASE AND SALE

 

BETWEEN:

 

LANXESS Inc., a corporation incorporated under the laws of Canada, with offices
at P.O. Box 3001, 1265 Vidal Street South, Sarnia, Ontario, Canada

 

(hereinafter the “Vendor “)

 

-and-

 

Northern Ethanol (Sarnia) Inc., a corporation incorporated under the laws of the
province of Ontario, with offices at 193 King Street East, Toronto, Ontario, M5A
1J5

 

(hereinafter the “Purchaser “)

 

(each a “Party”, and collectively the “Parties”)

 

WHEREAS the Vendor owns the lands more particularly described in Schedule “A”
annexed hereto consisting of 30 acres more or less (the “Lands”);

 

AND WHEREAS the Purchaser is interested in purchasing the Lands from the Vendor
and the Vendor is interested in selling the Lands to the Purchaser in order for
the Purchaser to build, construct, operate and maintain an ethanol plant (the
“Plant”) on the terms and conditions hereinafter set forth;

 

AND WHEREAS the Parties are currently engaged in negotiations for the possible
supply of steam by the Vendor to the Purchaser in order for the Purchaser to
operate the Plant on the Lands;

 

NOW THEREFORE in consideration of the payments set out below and the mutual
covenants hereinafter set forth and other good and valuable, the Parties hereto
agree as follows:

 

1.

PURCHASE PRICE

 

1.1

The purchase price for the Lands is FOUR HUNDRED & FIFTY THOUSAND DOLLARS
(CDN$450,000.00) subject to adjustment as set out in Section 4 and 10 below (the
“Purchase Price”). The Purchase Price shall be payable as follows:

 

 

(i)

a deposit (the “Deposit”) of Ten Thousand Dollars (Cdn$10,000.00) by certified
cheque payable to Vendor, to be delivered within seven (7) business days
(Saturdays, Sundays and statutory holidays in the Province of Ontario excluded)
following the date of acceptance of the agreement, to be held in trust by the
Purchaser’s solicitor pending closing or other termination of the agreement
arising

 

--------------------------------------------------------------------------------



from the acceptance of this agreement (the “Agreement”) and to be credited on
account of the Purchase Price on closing; and

 

 

(ii)

the balance of the Purchase Price to be paid to the Vendor on closing by
certified cheque, money order or bank draft, subject to Sections 4 and 10 and
subject to the usual adjustments as described in Section 16.

 

1.2

The Deposit shall be placed in a daily-interest savings account or term deposit
with a Canadian chartered bank pending closing or other termination of this
Agreement. If this Agreement is terminated for any reason other than a default
by the Purchaser hereunder, the Deposit shall be returned to the Purchaser with
interest and without deduction. Interest earned on the Deposit shall be for the
credit of the Purchaser and shall be paid to the Purchaser forthwith after
closing or other termination of the Agreement.

 

2.

VENDOR’S DELIVERIES

 

2.1

The Vendor shall deliver to the Purchaser:

 

 

(i)

within five (5) business days following the date of acceptance of this
Agreement, copies of all soil, environmental, noise, traffic, planning and other
tests and reports and all planning and other documents and information to the
extent relevant to the Lands that are in the possession or control of the
Vendor;

 

 

(ii)

within five (5) business days following the acceptance of this Agreement, the
most recent survey of the Lands in the Vendor’s possession;

 

 

(iii)

promptly, upon receipt of requests by the Purchaser from time to time, executed
letters of authorization or consents to governmental authorities authorizing
disclosure to the Purchaser and its agents of all information, orders, notices
and documentation directly or indirectly relating to the Lands, and authorizing
the submission by the Purchaser of applications for rezoning, official plan
amendments, minor variances and/or site plan approval, if required; and

 

 

(iv)

from time to time prior to closing, copies of all additional tests, reports,
documents and information of the type referred to in section 2.1(i), promptly
after the Vendor obtains possession or control of same.

 

If the Agreement is terminated, the Purchaser shall return to the Vendor the
items delivered under section 2 except authorizations and consents delivered
under 2.1(iii) that have already been forwarded to governmental authorities.

 

3.

CLOSING

 

3.1

The within transaction shall be completed on the date which is ten (10) business
days after the date of the Purchaser entering into an EPC Contract (as
hereinafter defined) to build the Plant or on such earlier date as the Purchaser
may determine, in its sole and

 

--------------------------------------------------------------------------------



unfettered discretion following waiver of the conditions set out in section 7
and 8 hereof; provided that the Purchaser shall give the Vendor fifteen (15)
days’ prior written notice of such date (the “Closing Date”); and further
provided that if such date has not occurred by, at the latest, June 30, 2008,
this Agreement shall be terminated and the Purchaser and the Vendor shall be
released from all liability hereunder, except for liability in respect of any
breach of covenant, warranty or representation contained in this Agreement which
results in the failure of either party to complete the transaction as
contemplated in this Agreement.

 

4.

ADJUSTMENT OF PURCHASE PRICE

 

4.1

The Purchase Price has been calculated at a rate of FIFTEEN THOUSAND DOLLARS
($15,000 Cdn) per acre and the said Purchase Price shall be adjusted according
to the actual acreage conveyed to the Purchaser on the Closing Date. The Vendor
shall, within fourteen (14) days prior to the Closing Date provide the Purchaser
with a surveyor’s certificate confirming the actual acreage of the Lands.

 

5.

VENDOR’S REPRESENTATIONS AND WARRANTIES

 

5.1

The Vendor represents and warrants the following:

 

 

(a)

the Vendor is not, and will not be on the Closing Date, a non-resident of Canada
within the meaning of section 116 of the Income Tax Act (Canada);

 

 

(b)

the Vendor is a Canadian corporation validly subsisting under the laws of Canada
and has the corporate capacity and authority to own the Lands and to enter into,
execute and to accept this Agreement and complete the transaction contemplated
hereby;

 

 

(c)

The Vendor has not committed any act of bankruptcy and is not an insolvent
person (as such term is defined by the Bankruptcy Act) and no petition or
receiving order has been filed against the Vendor, and no proceedings for a
compromise with or proposal to the Vendor’s creditors or for the winding-up,
liquidation or other dissolution of the Vendor have been instituted by or
against the Vendor under any federal or provincial law;

 

 

(d)

To the best of the Vendor’s knowledge and belief (which shall be deemed to
include only the knowledge and belief of those senior managers of the Vendor who
are responsible for managing the Vendor’s environmental affairs):

 

 

1.

save and except as identified in the environmental report prepared by Golder and
Associates Limited dated September 8, 2006 (as same may be amended, supplemented
and updated from to time up to the expiry of the Inspection Period) (the “Golder
Report”), during the Vendor’s ownership of the Lands, no waste or Contaminant
(as defined in Section 9.2) have

 

--------------------------------------------------------------------------------



been released, deposited, discharged, stored, placed or disposed of at, on,
within or near the Lands;

 

 

2.

there are no restrictions, regulations, orders, by-laws or agreements issued by
any governmental body or authority pursuant to or relating to the Environmental
Protection Act (Ontario), the Ontario Water Resources Act or the Conservation
Authorities Act in respect of the Lands, except such as are associated with the
Vendor’s current operations on the Lands for which required permits have been
obtained from the relevant authorities; and

 

 

3.

the Lands have never been used as a cemetery or burial ground.

 

 

(e)

With respect to any construction lien which has been registered prior to the
Closing, the Vendor shall be solely responsible for the payment of same and
shall pay, without delay, the principal, interest and costs of any such
construction lien either to the claimant or into court pursuant to the
Construction Lien Act (Ontario) and shall discharge it prior to the Closing
Date. In addition, if a construction lien in respect of any work conducted at
the request of the Vendor prior to the Closing Date is registered subsequent to
the Closing Date, the Vendor shall assume and be solely responsible for the full
amount, including the principal, interest and costs and indemnify the Purchaser,
and must discharge any such construction lien at its own expense as aforesaid
within seven (7) Business Days of its registration, subject to the Purchaser’s
right to retain a sum out of the purchase price, sufficient to pay the
principal, interest and costs of the construction lien. The Purchaser shall
provide the Vendor with its Statutory Declaration at closing that all work
performed on the Lands up to the Closing Date for which payment is due and
payable on or before the Closing Date has been paid up to the Closing Date.

 

 

(f)

The Lands have not been ordinarily occupied by any officer, director or employee
of the Vendor or by any of their spouses as their family residence.

 

 

(g)

No other person, firm, corporation, association or entity other than the
Purchaser has any written or oral agreement, option, right of first refusal,
understanding or commitment for the purchase from the Vendor of any interest in
the Lands or any part thereof, except such as are listed as Permitted
Encumbrances on Schedule “C” hereof.

 

 

(h)

No notice relating to any threatened or impending condemnation or expropriation
or any similar proceeding in respect of the Lands, or any part of the Lands, has
been received.

 

 

(i)

The Lands have not been designated as an historic site under the Ontario
Heritage Act (Ontario) and, to the best of the Vendor’s knowledge, no steps have
been taken to so designate the Lands or any part thereof; and

 

--------------------------------------------------------------------------------



 

(j)

There are no work orders, deficiency notices, orders to comply or similar orders
issued by any authority that are outstanding in respect of the Lands.

 

5.2

The Vendor shall deliver to the Purchaser, on closing, a statutory declaration
sworn by an officer of the Vendor confirming the accuracy of the representations
and warranties contained in section 5.1 as at the Closing Date.

 

5.3

The warranties contained in section 5.1 shall survive and not merge on the
closing of this transaction.

 

6.

VENDOR’S COVENANTS

 

6.1

The Vendor covenants as follows:

 

 

(i)

subject to the conditions set out in the license agreement to be entered into
between the Vendor and the Purchaser prior to closing, allowing the Vendor
continued access to and occupation and use of certain parts of the Lands, to
deliver vacant possession of the Lands to the Purchaser on closing;

 

 

(ii)

that no site plan, development or other agreement, conveyance or encumbrance
affecting the Lands will be entered into, created or registered against the
title to the Lands prior to closing or other termination of the Agreement
without the prior written consent of the Purchaser, which consent may be
unreasonably withheld;

 

 

(iii)

to pay, on or before closing, realty taxes, all levies, impost charges, capital
contributions, cash-in-lieu of parkland dedication payments, local improvement
charges, development charges, education development charges and any other
charges imposed by any governmental authority in respect of the Lands;

 

 

(iv)

to complete at its own expense, prior to closing, all works, conveyances,
payments and matters required to be completed to ensure that the Lands conform
to all applicable Laws, including prompt satisfaction and removal of any work
orders, deficiency notices, directives and orders to comply issued prior to
closing; and

 

 

(v)

to convey to the Purchaser all easements, rights of way and licences over the
Vendor’s abutting lands, as more particularly described in Section 12.

 

7.

PURCHASER’S CONDITIONS

 

7.1

The Vendor irrevocably authorizes the Purchaser and its servants, agents,
consultants, advisers, contractors, workers and other representatives to enter
on the Lands from time to time after the date of acceptance of this Agreement
for the purpose of conducting a detailed physical inspection of the Lands and
such environmental tests and studies, surveys and all other tests, inspections
and studies which the Purchaser considers to be necessary or desirable (provided
that the Purchaser shall not be obligated to conduct any

 

--------------------------------------------------------------------------------



such inspections, tests, studies or surveys). The Purchaser shall take all
reasonable care in the conduct of such investigations, tests and inquiries and
shall not unreasonably interfere with the activities of the Vendor on the Lands.
The Vendor assumes no responsibility for and the Purchaser shall indemnify and
save harmless the Vendor from and against any and all claims, demands, costs,
damages, expenses and liabilities whatsoever arising from its and/or its agents’
presence on the Lands or its and/or its agents’ activities on or in connection
with the Lands. The Purchaser shall restore the Lands to substantially the same
condition as existed immediately prior to the Purchaser’s entry and conduct of
the above noted activities on the Lands to the extent reasonably possible.

 

7.2

The Purchaser is to be allowed until ten (10) business days prior to the Closing
Date (the “Inspection Period”) to have its servants, agents, consultants,
advisers, contractors, workmen and other representatives conduct such tests,
surveys, studies and other inspections as it may deem necessary, in its sole and
unfettered discretion, and to satisfy itself with respect to the conditions set
out in section 7.3.

 

7.3

The Agreement is subject to the following conditions precedent which are
inserted for the sole benefit of the Purchaser and may be waived by it, at its
sole option:

 

 

(a)

the Purchaser’s being satisfied in its sole and unfettered discretion with the
suitability of the Lands for the Purchaser’s proposed use thereof including,
without limitation:

 

 

(i)

the physical condition of the Lands (including, without limitation, soil
stability and environmental matters);

 

 

(ii)

the existing zoning, future potential rezoning or any other federal, provincial
or municipal statutes, regulations or by-laws affecting the Lands and the use
thereof;

 

 

(iii)

the availability and capacity of services to the Lands and/or the cost of
providing same;

 

 

(iv)

the availability of a building permit for a building satisfactory for the
Purchaser’s requirements and other licenses and permits as may be necessary to
allow the Purchaser to use the Lands for its intended use;

 

 

(v)

there being legally and physically unobstructed vehicular and pedestrian ingress
to and egress from the Lands to and from Vidal Street across the full frontage
of the Lands; and

 

 

(vi)

the Lands being municipally zoned and the Plant being provincially

 

permitted to allow the Purchaser’s intended use of the Lands;

 

 

(b)

the Agreement being approved by the Board of Directors of Northern Ethanol, Inc.
within 15 days from the date of execution of this Agreement;

 

--------------------------------------------------------------------------------



 

 

(c)

the Purchaser entering into an executed Engineering, Procurement and
Construction Contract (“EPC Contract”) with its contractor for the engineering,
procurement and construction of the Plant;

 

 

(d)

the Purchaser successfully completing its financing required in order to
purchase the Lands and to build and operate the Plant;

 

 

(e)

the Vendor and Purchaser entering into an agreement satisfactory to each party
with TransAlta Energy Corporation (“TransAlta”) in respect of relief for the
Vendor’s obligations under its steam supply contract with TransAlta to the
extent of a minimum of 900,000 MMBTU of steam per year;

 

 

(f)

the Vendor and the Purchaser entering into an agreement satisfactory to each
party with respect to the provision of services by the Vendor to the Purchaser
prior to and after the Closing Date (as set out in Section 11.2); and

 

 

(g)

the Vendor and the Purchaser entering into a Remediation and Indemnity Agreement
(as defined in section 9.5) satisfactory to each party.

 

7.4

In the event that the Purchaser has not, on or before the expiry of the
Inspection Period, notified the Vendor in writing that all of the conditions
have been satisfied or waived, the Agreement shall be null and void and the
Deposit shall be returned to the Purchaser without deduction and with interest
in accordance with Section 1 hereof; provided, however, that the Purchaser shall
be entitled, by notice in writing to the Vendor, to waive any or all of the
conditions at any time and to elect to complete the transaction notwithstanding
that any or all of the conditions have not been satisfied.

 

8.

VENDOR’S CONDITIONS

 

8.1

The Agreement is subject to the following conditions precedent which are
inserted for the sole benefit of the Vendor and may be waived by it at its sole
option:

 

 

(a)

the Agreement being approved by the Board of Directors of LANXESS within 15 days
from the date of execution of this Agreement;

 

 

(b)

the Vendor and Purchaser entering into an agreement satisfactory to each party
with TransAlta in respect of relief for the Vendor’s obligations under its steam
supply contract with TransAlta to the extent of a minimum of 900,000 MMBTU of
steam per year.

 

 

(c)

the Purchaser satisfying the Vendor that it has entered into an executed,
binding EPC Contract for the complete engineering, procurement and construction
of the Plant;

 

--------------------------------------------------------------------------------



 

(d)

the Purchaser having made the payments pursuant to section 11.1 of this
Agreement which are due prior to the Closing Date;

 

 

(e)

the Vendor and the Purchaser entering into an agreement satisfactory to each
party with respect to the provision of services by the Vendor to the Purchaser
prior to and after the Closing Date (as set out in Section 11.2);

 

 

(f)

the Vendor and the Purchaser, entering into a Remediation and Indemnity
Agreement (as defined in section 9.5) satisfactory to each party;

 

 

(g)

the Vendor and the Purchaser entering into a license agreement (as described in
section 6.1 (i)) satisfactory to each party; and

 

 

(h)

the Vendor, the Purchaser and the Escrow Agent entering into an escrow agreement
satisfactory to each party, as contemplated by section 10.1.

 

8.2

In the event that the Vendor has not, on or before the expiry of the Inspection
Period, notified the Purchaser in writing that all of the conditions have been
satisfied or waived, the Agreement shall be null and void and the Deposit shall
be returned to the Purchaser without deduction and with interest in accordance
with section 1 hereof, provided, however, that the Vendor shall be entitled, by
notice in writing to the Purchaser, to waive any or all of the conditions at any
time and to elect to complete the transaction notwithstanding that any or all of
the conditions have not been satisfied.

 

9.

POST-CLOSING ENVIRONMENTAL REMEDIATION

 

9.1

The Purchaser and the Vendor agree that within four (4) weeks from the date of
acceptance of this Agreement by the Vendor, the Vendor shall retain a
professional consultant (the “Vendor’s Consultant”) to prepare a report (the
“Vendor’s Consultant’s Report”) on the action required to remove and remediate
the area on the Lands containing the Brine Pond (after the Brine Pond has been
emptied and disconnected by the Vendor) and any other area on the Lands
containing contamination as identified in the Golder Report, to the extent
required to bring the Lands into compliance with Environmental Law.

 

9.2

For the purposes of this Agreement “Environmental Law” means, as such exist at
the date of this Agreement, all applicable and legally enforceable federal and
provincial statutes, municipal and local laws, common law, deed restrictions,
by-laws, regulations, codes, licences, permits, orders and decisions rendered by
any governmental authority having jurisdiction over the Lands relating to the
protection of the environment, natural resources, occupational health and safety
or the manufacture, processing, distribution, use, treatment, storage, disposal,
packaging, transport, handling, containment, clean-up or other remediation or
corrective action of any Contaminant. “Contaminant” has, for the purposes of
this Agreement, the same meaning as that contained in the Environmental
Protection Act (Ontario), as amended to the date of this Agreement.

 

--------------------------------------------------------------------------------



9.3

In addition to describing the remediation action required to bring the Lands
into compliance with the Environmental Law, (the “Remediation Action”) the
Vendor’s Consultant’s Report shall also include the estimated costs associated
with bringing the Lands into such compliance (the “Remediation Costs”) . The
Vendor shall provide the Purchaser with the terms of reference for the Vendor’s
Consultant and seek its approval on such Remediation Action, such approval not
to be unreasonably withheld. Without limiting the generality of the foregoing,
the Purchaser acknowledges that it shall be unreasonable for the Purchaser to
withhold such approval if said Remediation Action reasonably addresses the work
that is then required to bring the Lands into compliance with Environmental Law.

 

9.4

Upon receipt of the Vendor’s Consultant’s Report, the Vendor shall allow the
report to be peer reviewed by the Purchaser’s own recognized and qualified
consultant (the “Purchaser’s Peer Review”). The parties agree that they each
shall bear the costs of each of their own consultants in respect of the
preparation of the Vendor’s Consultant’s Report and in respect of the
Purchaser’s Peer Review.

 

9.5

The Vendor and Purchaser agree that, once the proposed Remediation Action has
been approved by both parties, the Vendor and Purchaser will immediately
negotiate and enter into a remediation and indemnity agreement in a form
satisfactory to both parties (the “Remediation and Indemnity Agreement”). The
Remediation and Indemnity Agreement will provide, inter alia, that the Vendor
will engage a qualified consultant to carry out the Remediation Action. The
terms of the engagement of the consultant shall be subject to approval by the
Purchaser, acting reasonably. Without limiting the generality of the foregoing,
the Purchaser acknowledges that is shall be unreasonable for the Purchaser to
withhold such approval if said terms of engagement reasonably address the
matters that are then required to bring the Lands into compliance with
Environmental Law.

 

9.6

All amounts payable in order to complete the Remediation Action required
pursuant to the Remediation and Indemnity Agreement in order to address any
non-compliance with Environmental Law that existed on the Lands at the Closing
Date shall be for the sole cost and expense of the Vendor. The Purchaser shall
be solely responsible pursuant to the Remediation and Indemnity Agreement for
all costs, expenses and liabilities associated with any non-compliance with
Environmental Law that comes into existence on the Lands after the Closing Date.
To the extent that such non-compliance is caused by the actions of the Vendor
after the Date of Closing, the Vendor shall indemnify and hold harmless the
Purchaser in respect of such non-compliance.

 

9.7

The Purchaser grants to the Vendor and the Vendor’s Consultant the right to
enter upon the Lands after the Closing Date at its own risk and to conduct such
investigations, tests and inquiries at its own expense as the Vendor deems
necessary in this regard, provided the Vendor takes all reasonable care in the
conduct of such investigations, tests and inquiries and does not unreasonably
interfere with the activities of the Purchaser on the Lands. The Purchaser
assumes no responsibility for and the Vendor shall indemnify and save harmless
the Purchaser from and against any and all claims, demands, costs,

 

--------------------------------------------------------------------------------



damages, expenses and liabilities whatsoever arising from its and/or its agents’
or Consultants’ presence on the Lands or its and/or its agents’ or Consultants’
activities on or in connection with the Lands.

 

9.8

The Vendor and the Purchaser covenant and agree that any and all reports
provided by the Vendor or obtained by the Purchaser relating to the Lands and
the information contained therein shall remain strictly confidential up to and
after the Closing Date, save and except same as may be revealed to the
Purchaser’s consultants, financiers and other agents of the Vendor in
furtherance of the closing or financing of the transaction contemplated by this
Agreement.

 

9.9

The Vendor and the Purchaser each represents and warrants that neither it, its
employees, agents or consultants all of whom shall be bound by the same
confidentiality obligations, will release the report(s) or any of the
information contained therein to any other individual, or corporation or to any
federal, provincial, or municipal agency, institution or any other authority
without the express written consent of the other party and it shall refuse all
requests for such report(s) or information in the absence of the other party’s
express written consent, unless compelled to do so by any competent judicial or
administrative authority.

 

9.10

If this Agreement is terminated for any reason, the Purchaser will return to the
Vendor all environmental reports and the Consultant’s Report without keeping
copies. In the event of non-completion or other termination of this Agreement,
the Purchaser shall deliver to the Vendor forthwith following the request
therefore, all environmental and geotechnical reports commissioned or obtained
by the Purchaser during the course of its investigations of the Lands.

 

9.11

This section 9 shall not merge but shall survive the Closing Date and shall be
continuing obligations of the Purchaser and the Vendor.

 

9A.

CONDITION OF LAND

 

Subject to the representations and warranties contained in this Agreement and
the obligations of the Vendor pursuant to:

 

 

(i)

Sections 9.5 and 9.6 hereof; and

 

 

(ii)

the Remediation and Indemnity Agreement;

 

the Purchaser accepts the Lands on an “as is” basis.

 

10.

ESCROWED CLOSING FUNDS

 

10.1

The Vendor and Purchaser agree to deposit the closing proceeds on the Closing
Date (the “Escrowed Closing Funds”) into an escrow account to be used as
security for the Vendor’s payment of the Remediation Costs. The Escrowed Closing
Funds shall be

 

--------------------------------------------------------------------------------



placed in the trust account of the Purchaser’s lawyers (the “Escrow Agent”) and
shall be subject to the provisions contained in an escrow agreement to be
entered into between the Vendor, the Purchaser and the Escrow Agent on the
Closing Date.

 

11.

SERVICES AGREEMENT AND ENGINEERING COSTS

 

11.1

The Parties acknowledges and agree that the Vendor has undertaken significant
efforts to re-engineer existing infrastructure presently located on the Lands as
required to allow for the construction of the Plant as well as support necessary
for technical interfaces with Purchaser’s development of the Land. The Purchaser
will partially compensate the Vendor for these efforts by payment of the sum of
$750,000.00. $100,000.00 of this amount shall be paid upon waiver by the
Purchaser of its conditions set out in section 7 of this Agreement, and the
remaining $650,000.00 shall be paid in two equal instalments of $325,000.00. The
first such instalment shall be paid on or before the date which is the date the
contractor under the EPC Contract (the “EPC Contractor”) begins construction of
the Plant and the second such instalment shall be paid on or before commencement
of the operation of the Plant. It is understood and agreed that execution of
this Agreement does not give the Purchaser the right to require the Vendor to
provide any engineering or other services to the Purchaser. The parties further
agree that any amounts to be paid to the Vendor by the Purchaser pursuant to
this section shall be paid into escrow and shall be subject to the provisions of
Section 10.1 until such time as the Vendor has completed the Remediation Action
required under the Remediation and Indemnity Agreement.

 

11.2

Immediately upon execution of this Agreement, the Parties shall negotiate and
will endeavour to enter into a services agreement (the “Services Agreement”) in
a form satisfactory to both Parties. The Services Agreement shall provide, inter
alia, that the Vendor will provide the Purchaser with water intake and output
facilities as reasonably required to allow for the construction, operation and
maintenance of the Plant as contemplated by the parties at the date of this
Agreement.

 

12.

EASEMENTS IN FAVOUR OIF PURCHASER AND PURCHASER’S RIGHT TO ACQUIRE.

 

12.1

The Vendor shall, at the request of the Purchaser, grant such easements,
rights-of-way and other rights over the Vendor’s abutting lands as may be
reasonably necessary in order for the Purchaser to develop and service the Plant
and operate its business on the Lands (including rights to access and use such
portals of transportation as may be reasonably necessary for the Purchaser to
operate its business on the Lands) in the manner contemplated by the parties at
the date of this Agreement, including but not limited to those easements and
rights-of-way, licenses or other benefits described in Schedule “B”. Such
easements and rights-of-way shall be in such form and upon such terms and
conditions as are satisfactory to both parties, acting reasonably.

 

12.2

The Vendor further covenants and agrees to use commercially reasonable efforts
to endeavour to obtain consents from other third parties to assign to the
Purchaser such

--------------------------------------------------------------------------------



rights as the Vendor may currently enjoy in connection with any access,
rights-of-way,

easements, licenses and other benefits (registered or unregistered) and shall,
in any event, cooperate with the Purchaser in connection with securing the
benefits set out above from these other third parties.

 

12.3

The Vendor shall not (if required in connection with the granting of easements
for services reasonably necessary for the development and operation of the Plant
as contemplated by the parties at the date of this Agreement) unreasonably
withhold its consent to such easements, licenses and access rights and shall
execute all instruments and make all such attendances as shall be required in
connection therewith.

 

12.4

The Purchaser shall have the option to acquire certain additional lands of the
Vendor adjacent to the Lands, on which lands the Vendor’s Weld Shop is located
(the “Weld Shop Lands”), on the following terms. In the event that the Vendor
wishes to sell, dispose of or otherwise transfer the Weld Shop Lands, the Vendor
shall first give the Purchaser written notice of such proposed disposition. The
Purchaser shall have sixty (60) days from the date of such notice to advise the
Vendor whether it wishes to acquire the Weld Shop Lands, failing which, the
Vendor shall be free to dispose of the Weld Shop Lands to a third party. If the
Purchaser notifies the Vendor that it wishes to acquire the Weld Shop Lands, the
Vendor and Purchaser shall use their reasonable efforts to negotiate and execute
a binding purchase agreement within sixty (60) days from the date on which the
Purchaser gives the Vendor written notice of its intention to acquire the Weld
Shop Lands, failing which, the Vendor shall be free to dispose of the Weld Shop
Lands to a third party. The Vendor shall, at its own cost and expense, be
responsible for ensuring compliance with the Planning Act (Ontario) in respect
of the proposed transaction.

 

13.

VENDOR’S RIGHT TO REACQUIRE THE LANDS

 

13.1

The Vendor and Purchaser agree that if, after the Closing Date, the Purchaser
has not, to the reasonable satisfaction of the Vendor, commenced construction of
the Plant by December 31, 2008 pursuant to the EPC Contract, the Vendor shall
have the option, by notice in writing to the Purchaser, to reacquire the Lands
for the sum of FOUR HUNDRED AND FIFTY THOUSAND DOLLARS (CDN$450,000.00), subject
to such adjustment in such sum as may be made pursuant to section 4.1. Upon the
Vendor giving written notice as aforesaid, there shall be constituted an
agreement of purchase and sale with respect to the Lands between the Purchaser
and the Vendor for the above-stated price. The said transaction shall be
completed on the sixtieth (60th) day following the date of receipt of such
notice or, if such date is not a business day, then on the next business day
thereafter. On the said completion date, the Purchaser shall reconvey the Lands
to the Vendor free and clear of all encumbrances, save and except for those
encumbrances (including easements) in existence at the time of the Purchaser’s
purchase of the Lands. The Vendor shall have the right to set off against the
repurchase price any amounts owing by the Purchaser under this Agreement as of
the completion date and any arrears of realty taxes then owing on the Lands.

 

--------------------------------------------------------------------------------



13.2

Subject to section 13.3 below, the Vendor shall have the right to register this
option on title, at its sole cost and expense as a right retained by the Vendor
upon transfer of title to the Lands to the Purchaser.

 

13.3

In connection with the registration to be made by the Vendor pursuant to Section
13.2, the Vendor covenants and agrees that it shall, upon the written request of
the Purchaser, release and discharge the registration upon receipt of:

 

a)     a copy of the Notice to Proceed issued by the Purchaser to its EPC
Contractor; and

 

b)     a notice from the EPC Contractor that it has begun construction of the
Plant on the Lands.

 

13.4

In addition to section 13.3, the Vendor further covenants and agrees that it
shall, upon written request of the Purchaser, during the period of its
registration pursuant to Section 13.2 above, subordinate and postpone its
registration in favour of third parties other than Purchaser’s financiers and
execute any and all such documents and assurances as may be reasonably required
from time to time in order to allow the Purchaser to develop the Lands for its
intended uses.

 

13.5

In addition to Section 13.3 and 13.4 the Vendor shall, upon the written request
of the Purchaser, subordinate and postpone its registration to any mortgage or
other security or other documentation in respect of financing given by the
Purchaser to its financiers in order to allow the Purchaser to develop the Lands
for its intended uses. Such notice shall be accompanied by evidence from the
Purchaser or its financiers that the financing will be used for the construction
of the Plant. The Vendor further covenants and agrees that it will execute such
further and other documents and assurances as may be reasonably required by the
Purchaser’s financers to give effect to this section.

 

14.

CLOSING CONDITIONS

 

14.1

This Agreement is subject to the following conditions to be satisfied on or
before the Closing Date:

 

 

(a)

This Agreement shall be effective to create an interest in the Lands only if the
subdivision control provisions of the Planning Act (Ontario), are complied with
by the Vendor on or before closing. The Purchaser acknowledges that the Vendor
has obtained a conditional severance consent in accordance with the Planning Act
(Ontario) (the “Conditional Consent”). The Vendor hereby covenants and agrees to
use its reasonable efforts to satisfy the conditions contained in the
Conditional Consent on or before the Closing Date. The Vendor shall keep the
Purchaser fully informed with respect to the Vendor’s progress in obtaining the
final consent, and the Purchaser shall not be obligated to accept any
conveyances to authorities or take any other steps relating to the Lands which
are required to satisfy the conditions of the Conditional Consent;

 

--------------------------------------------------------------------------------



 

 

(b)

the subject matter of the representations and warranties set out in section 5.1
hereof being accurate in every respect at all times prior to closing with the
same force and effect as if made at and as of the time of closing; and

 

 

(c)

compliance by the Vendor with the covenants set out in section 6 hereof.

 

14.2

These conditions are inserted for the benefit of the Purchaser and the
conditions set out in subsections 14.1 (b) and (c) may be waived by it by notice
in writing to the Vendor. Failing such waiver or satisfaction of these
conditions on or before the Closing Date, the Agreement shall be null and void
and the Deposit returned to the Purchaser with interest and without deduction.

 

15.

TITLE

 

15.1

The Purchaser is to be allowed until the expiry of the Inspection Period to
examine the title to the Lands at its own expense. The Vendor covenants,
represents and warrants that it has a good and marketable title to the Lands in
fee simple and that, on closing, the title shall be free of all mortgages,
charges, liens, encumbrances, encroachments, restrictions, easements,
rights-of-way, agreements, rights arising from adverse possession, tenancies,
licences, inhibiting orders, certificates of pending litigation, and any and all
rights and interests of every nature and kind whatsoever, save and expect those
encumbrances set out in Schedule “C” (the “Permitted Encumbrances”).

 

15.2

The Vendor covenants and agrees to take all necessary steps to deliver title to
the Purchaser on closing as aforesaid and to discharge all existing mortgages,
liens or other encumbrances registered against or affecting the Lands save and
except the Permitted Encumbrances, and to satisfy any municipal work orders or
deficiency notices at its own expense on or before closing and to deliver vacant
possession to the Purchaser on closing, subject to the license to be granted to
the Vendor pursuant to section 6.1(i). If, on or before the expiry of the
Inspection Period, any valid objection to title, or to any outstanding work
orders, deficiency notices or similar orders or notices, or to any
non-compliance of the Lands with any applicable laws, is made in writing to the
Vendor which the Vendor is unable or unwilling to remove, remedy or satisfy and
which the Purchaser will not waive, the Agreement, notwithstanding any
intermediate acts or negotiations in respect of such objections shall be at an
end and the Deposit shall be returned to the Purchaser with interest and without
deduction and the Vendor and Purchaser shall be released from liability
hereunder (except for liability in respect of any breach of covenant, warranty
or representation contained in the Agreement).

 

15.3

Save as to any valid objection so made by the expiry of the Inspection Period
and except for any objection going to the root of title or arising out of the
covenants made by the Vendor in the Agreement, the Purchaser shall be
conclusively deemed to have accepted the Vendor’s title to the Lands. The
Purchaser shall be entitled to waive or vary requisitions made by it at any time
prior to closing. The Vendor shall promptly and diligently take all necessary
steps, at its own expense, to remove or correct or cause to be

 

--------------------------------------------------------------------------------



removed or corrected all defects in the title to the Lands, any non-compliance
with this Section 15 and all outstanding work orders, deficiency notices and
non-compliance of the Lands with any applicable laws.

 

15.4

If a discharge of any Charge/Mortgage held by a corporation incorporated
pursuant to the Trust and Loan Companies Act (Canada), Chartered Bank, Trust
Company, Credit Union, Caisse Populaire or Insurance Company and which is not to
be assumed by the Purchaser on closing, is not available in registrable form on
the Closing Date, the Purchaser agrees to accept Vendor’s lawyer’s personal
undertaking to obtain a discharge in registrable form and to register same on
title within a reasonable period of time after the Closing Date, if, on or
before closing, the Vendor provides to the Purchaser a mortgage statement
prepared by the mortgagee setting out the balance required to obtain the
discharge and a direction executed by Vendor directing the Purchaser to pay to
the mortgagee, out of the balance due on closing, the amount required to obtain
the discharge.

 

15.5

The Vendor covenants to indemnify and save harmless the Purchaser from and
against any and all claims, losses, damages and liability suffered or incurred
by the Purchaser following closing in respect of any breach of covenant or other
default by Vendor.

 

15.6

The Purchaser covenants to indemnify and save harmless the Vendor from and
against any and all claims, losses, damages and liability suffered or incurred
by the Vendor following closing in respect of any breach of covenant or other
default by Purchaser.

 

16.

ADJUSTMENTS

 

16.1

The Vendor covenants to pay, on or before closing, all municipal taxes which are
due, the full amount of any outstanding local improvement charges (whether or
not due on the Closing Date) and all public utility charges to the Closing Date.
Realty taxes shall be apportioned on closing, the Closing Date itself to be
apportioned to the Purchaser.

 

17.

GOODS AND SERVICES TAX

 

17.1

The Purchaser shall pay the federal goods and services tax (“GST”), if any,
which is exigible with respect to the within transaction under the Excise Tax
Act (Canada) (the “Act”). The Purchaser shall be permitted to self-assess the
payment of GST and accordingly shall not be required to make any payment on
account of GST to the Vendor on closing, provided that the following statutory
declaration is delivered to the Vendor on or before closing. The Purchaser shall
deliver to the Vendor, on or before closing, a statutory declaration of a senior
officer of the Purchaser together with a copy of its GST registration number and
declaration that the Purchaser is a registrant for GST purposes under the Act
and that it is entitled to self-assess the payment of the GST in accordance with
the Act. Such declaration shall have attached to it a copy of the Purchaser’s
GST registration number.

 

18.

MISCELLANEOUS

 

--------------------------------------------------------------------------------



18.1

The Transfer/Deed of the Lands will be prepared by the Vendor, except for the
Affidavit of Residence and Value of the Consideration (“Land Transfer Tax
Affidavit”), which will be prepared by the Purchaser. The Purchaser shall be
responsible for all the Purchaser’s costs associated with this transaction,
including, but not limited to the payment of Land Transfer Tax and registration
fees, disbursements and any other taxes and fees payable in connection with the
registration of the transfer/deed of the Lands.

 

18.2

The Lands are in an area where electronic registration is mandatory and the
transaction will be completed by electronic registration pursuant to Part III of
the Land Registration Reform Act, (Ontario), and the Electronic Registration
Act, (Ontario) and any amendments thereto. The Vendor and Purchaser acknowledge
and agree that the exchange of closing funds, non-registerable documents and
other items (the “Requisite Deliveries”) and the release thereof to the Vendor
and Purchaser will

 

 

(a)

not occur at the same time as the registration of the transfer/deed (and other
documents intended to be registered in connection with the completion of this
transaction,) and

 

 

(b)

be subject to conditions whereby the lawyer(s) receiving any of the Requisite
Deliveries will be required to hold them in trust and not release same except in
accordance with the terms of a document registration agreement between the said
lawyers. The Vendor and the Purchaser irrevocably instruct the said lawyers to
be bound by the document registration agreement which is recommended from time
to time by the Law Society of Upper Canada. Unless otherwise agreed to by the
lawyers, such exchange of the Requisite Deliveries will occur in the applicable
Land Titles Office of such other location agreeable to both lawyers.

 

18.3

The Purchaser shall be credited towards the Purchase Price with the amount, if
any, necessary for Purchaser to pay to the Canada Revenue Agency in order to
satisfy Purchaser’s liability in respect of tax payable by Vendor under the
non-residency provisions of the Income Tax Act (Canada) by reason of this sale.
The Purchaser shall not claim such credit if the Vendor delivers on closing the
prescribed certificate or a statutory declaration that the Vendor is not then a
non-resident of Canada.

 

18.4

Time shall in all respects be of the essence of the Agreement, provided that the
time for doing or completing of any matter may be extended or abridged by an
agreement in writing signed by the Vendor and the Purchaser or by their
respective solicitors who are hereby expressly authorized in this regard.

 

18.5

If, prior to the Closing Date, the Vendor receives any notice of any proposed or
pending action to take, by expropriation or condemnation of any part of the
Lands, the Vendor shall immediately notify the Purchaser of such fact (“Vendor’s
Notice”). The Vendor’s Notice shall specify any taking of any portion of the
Lands. If the taking materially and adversely affects the value of the Lands
and/or Purchaser’s intended use and/or development of the Lands, then the
Purchaser shall thereupon have the option, in its sole and absolute discretion,
to terminate this Agreement upon written notice to Vendor given

 

--------------------------------------------------------------------------------



no later than five (5) business days after receipt of Vendor’s Notice describing
the extent and nature of the proposed taking. If this Agreement is terminated,
then the Deposit with interest and without deduction shall be returned to the
Purchaser and any documents delivered by any party to the other or to any other
party and neither party shall have any further rights or obligations hereunder.
If Purchaser does not exercise this option to terminate this Agreement, neither
party shall have the right to terminate this Agreement as a result of the
foregoing, but the Vendor shall assign and turn over, and the Purchaser shall be
entitled to receive and keep, all awards and rights thereto for the taking by
eminent domain which accrue to Vendor and the parties shall proceed to the
closing pursuant to the terms hereof, without modification of the terms of this
Agreement and without any reduction in the Purchase Price. Unless or until this
Agreement is terminated, the Vendor shall take no action with respect to any
expropriation proceeding without the prior written consent of the Purchaser,
which consent shall not be unreasonably withheld.

 

18.6

Any tender of documents or money hereunder may be made upon the Vendor or the
Purchaser or their respective solicitors on the Closing Date. Money may be
tendered by cash, certified cheque or money order of a Canadian chartered bank
or Canadian trust company or a bank draft of a Canadian chartered bank.

 

18.7

In the Agreement, words importing the singular include the plural and
vice-versa, words importing gender include all genders and words importing
persons include corporations and vice-versa.

 

18.8

Any reference to a section or schedule in the Agreement shall be deemed a
reference to the applicable section or schedule contained in this Agreement and
to no other agreement or document unless specific reference is made to such
other agreement or document.

 

18.9

Any reference to a statute in the Agreement includes a reference to all
regulations made pursuant to such statute, all amendments made to such statute
and regulations in force from time to time and to any statute or regulation
which may be passed and which has the effect of supplementing or superceding
such statute or regulations.

 

18.10

The Agreement shall be construed in accordance with the laws of the Province of
Ontario and the laws of Canada applicable therein and shall be treated in all
respects as an Ontario contract. Each of the parties irrevocably attorns to the
jurisdiction of the courts of the Province of Ontario.

 

18.11

Unless otherwise expressly provided, all dollar amounts referred to in the
Agreement are stated and shall be paid in Canadian currency.

 

18.12

The Agreement has been negotiated and approved by the parties and,
notwithstanding any rule or maxim of law or construction to the contrary, any
ambiguity or uncertainty will not be construed against either of the Parties by
reason of the authorship of any of the provisions of the Agreement.

 

--------------------------------------------------------------------------------



18.13

The Lands shall be and remain at the Vendor’s risk until the Closing Date. The
Vendor shall hold all insurance policies and the proceeds thereof in trust for
the Parties as their respective interests may appear pending closing.

 

18.14

The Purchaser may assign its right, title and benefit under the Agreement to any
legal entity, subject to the Vendor’s written approval, which approval shall not
be unreasonably withheld. Notwithstanding the foregoing, the Vendor agrees that
the Purchaser may at any time after execution of this Agreement assign its
rights under this Agreement to any of the Purchaser’s financiers as a form of
security and no consent of the Vendor shall be required in such a case. In the
event that Purchaser assigns its rights under this Agreement to any of
Purchaser’s financiers, Purchaser shall remain liable for its obligations under
this Agreement.

 

18.15

Any notice or other communication required or permitted to be given by the
Agreement shall be in writing and shall be effectively given if:

 

 

(a)

delivered personally;

 

 

(b)

sent by prepaid courier service; or

 

 

(c)

sent by prepaid telecopier, telex or other similar means of electronic
communication.

 

in the case of notice to:

 

the Purchaser, at:

 

Northern Ethanol (Sarnia) Inc.

 

193 King Street East

Toronto, Ontario

M5A 1J5

Attention: Mr. Gordon Laschinger

Fax: (416) 214-1472

Email: gord.laschinger@northern-ethanol.com

 

with a copy to the Purchaser’s solicitor at:

 

Davis LLP, Barristers and Solicitors

1 First Canadian Place, Suite 5600

P.O. Box 367, 100 King Street West,

Toronto, Ontario

M5X 1E2

 

Attention: :Lisa L. Davies

Fax: (416) 777-7441

Email: ldavies@davis.ca

 

--------------------------------------------------------------------------------





the Vendor, at:

 

LANXESS INC.

P.O. Box 3001

1265 Vidal Street

Sarnia, Ontario

N7T 7M2

 

Attention: Mr. Brian Rea

Fax (519)339-7785

Email: brian.rea@lanxess.com

 

 

with a copy to the Vendor’s solicitor at:

 

 

Attention: Law & Intellectual Property Department

 

Fax (519) 339-7785

 

or at such other address as the party to whom such notice or other communication
is to be given shall have advised the party giving same in the manner provided
in this section. Any notice or other communication delivered personally or by
prepaid courier service shall be deemed to have been given and received on the
day it is so delivered at such address, provided that if such day is not a
business day such notice or other communication shall be deemed to have been
given and received on the next following business day. Any notice or other
communication transmitted by telecopier, telex or other similar form of an
electronic communication shall be deemed given and received on the day of its
transmission provided that such transmission is completed before 5:00 p.m on a
business day, failing which such notice or other communication shall be deemed
to have been given and received on the first business day after its
transmission.

 

18.16

The Vendor’s and the Purchaser’s representations, warranties, covenants and
agreements contained in the Agreement shall not merge on the Closing Date but
shall survive for a period of two (2) years following the Closing Date of the
within transaction.

 

18.17

The parties represent and warrant that they have had no dealings with any real
estate brokers or agents in connection with the negotiation of this Agreement.
The Vendor shall pay all real estate commissions relating to this transaction,
if any. Each party agrees to indemnify and hold the other harmless from any
cost, expense or liability arising from a breach of this representation and
warranty.

 

18.18

The Agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective successors and assigns.

 

18.19

The Agreement and its acceptance may be executed in any number of counterparts
and by different parties in separate counterparts and each of such counterparts
shall be deemed to

 

--------------------------------------------------------------------------------



be an original document and such counterparts, taken together, shall constitute
one and the same document.

 

18.20

To evidence the fact that it has executed the Agreement, any party may send a
copy of its executed counterpart to all other parties by facsimile transmission.
Such party shall be deemed to have executed and delivered the Agreement on the
date it sent such facsimile transmission. An original executed copy of the
Agreement shall be forwarded to the other parties hereto forthwith after the
facsimile copy is transmitted.

 

18.21

The Agreement constitutes the entire agreement between the parties hereto with
respect to the Lands. The Vendor and Purchaser acknowledge that there is no
representation, warranty, collateral agreement or condition affecting the
Agreement other than as expressed herein in writing.

 

The Purchaser agrees that this Agreement shall be irrevocable by the Purchaser
until 5:00 p.m. on the 31st day of July, 2007, after which time, if not accepted
by the Vendor, this Agreement shall be null and void and the Deposit, if paid,
shall be returned to the Purchaser without interest or deduction.

 

Dated at Toronto, Ontario, this

23rd

day of July, 2007.

 

IN WITNESS WHEREOF the Purchaser has executed this Agreement.

 

 

NORTHERN ETHANOL (SARNIA) INC.

 

Per:

 

s/G. Laschinger_________________

 

Name:

Gordon Laschinger

 

Title:

President and CEO

 

 

I have authority to bind the corporation.

 

THE UNDERSIGNED accepts the above Agreement.

 

DATED at Sarnia, Ontario this

30th

day of July, 2007.

 

 

LANXESS INC.

 

Per:

 

s/Ron Huizingh__________________

 

Name: Ron Huizingh

 

Title: President & Managing Director

 

 

___________________________

 

Name:

 

Title:

 

 

I/We have authority to bind the corporation.

 

--------------------------------------------------------------------------------



SCHEDULE “A”

 

DESCRIPTION OF LANDS

 

The following descriptions are made with reference to the following draft
Reference Plan survey not yet registered: Plan by Monteith & Sutherland Limited,
Ontario Land Surveyors, Plan File No.: E-1106-2, January 29, 2007 (the “Draft
Plan”).

 

EAST LOT (Driveway to Vidal Street):

 

Approximately 1 ha (2.6 acres), Part of Lot 4 R.C.P. 725 further described on
the Draft Plan as Parts 68 – 91.

 

WEST LOT (Plant Site):

 

Approximately 12 ha (30 acres), Part of Lot 1 R.C.P. 725 further described on
the Draft Plan as Parts 3, 4, 11, 54 – 56, 59, 92 – 101, 104, 105, 108 – 111,
114, 115, 152, 155, 156, 159, 168 – 171, and 176 – 194.

 

Both parties agree that should good faith error or omission in the above
descriptions be discovered prior to closing, said descriptions shall be amended
to correct such error or omission to such extent as may be reasonably
accommodated by both parties. The parties further agree that said descriptions
shall be confirmed and finalized upon registration of the Draft Plan.

 

--------------------------------------------------------------------------------



SCHEDULE “B”

 

LIST OF EASEMENTS, RIGHTS-OF-WAY, ETC. TO BE GRANTED TO PURCHASER

 

The descriptions in the following list are made with reference to the Draft Plan
(as defined in Schedule “A”).

 

New easements to be granted to the Purchaser in favour of WEST LOT variously
described on the Draft Plan as:

 

 

1.

Easement over Parts 6, 13, 43, 44 and 45 for rail spur

 

 

2.

Easement over Parts 1, 2, 15 - 18, 20 - 51, 116, 117, 119, 127 - 131, 172 - 174
and 172, 173, 174 for alternate access to property from Vidal Street

 

 

3.

Easement over Parts 161 and 158 for pipeline access to river

 

 

4.

Easement between Lots 1 and 2 for CSX crossing rights, subject to obtaining the
consent of CSX

 

 

5.

Easement over EAST LOT for roadway access to Vidal Street further described in
attached sketch and on enclosed draft Reference Plan as Parts 68 – 91.

 

Both parties agree that should good faith error or omission in the above
descriptions be discovered prior to closing, said descriptions shall be amended
to correct such error or omission to such extent as may be reasonably
accommodated by both parties. The parties further agree that said descriptions
shall be confirmed and finalized upon registration of the Draft Plan.

 

--------------------------------------------------------------------------------



SCHEDULE “C”

 

PERMITTED ENCUMBRANCES

 

The following descriptions are made with reference to the Draft Plan (as defined
in Schedule “A”).

 

EAST LOT land is subject to:

 

 

1.

all existing registered easements in favour of various third party lands, to the
extent that same do not adversely effect the marketability of the Lands or have
a negative impact on the Purchaser’s proposed development, construction, use and
operations on the Land.

 

 

2.

new easements and rights of access in favour of lands retained by the Vendor for
all existing above ground and below ground facilities owned by the Vendor for
which reasonable efforts will be made to confirm and detail before closing, and
for continued access to the Vendor’s In-plant Office Building adjacent to the
East Lot, and for parking and for future pipeline and cable crossings as may be
reasonably compatible with the Purchaser’s use of the EAST LOT land as
contemplated by the parties at the date of this Agreement. Without limiting the
generality of the foregoing, these easements include the following described on
the Draft Plan as:

 

 

a.

Easement over Parts 80 - 91 for access, parking, pipelines and cables over or
under driveway to Vidal Street

 

 

b.

Easement over Parts 62, 64, 69, 72, and 78 for existing rail spur.

 

WEST LOT land is subject to:

 

 

1.

all existing registered easements in favour of various third party lands to the
extent that same do not adversely effect the marketability of the Lands or have
a negative impact on the Purchaser’s proposed development, construction, use and
operations on the Land.

 

 

2.

new easements in favour of lands retained by Vendor and described variously on
the Draft Plan as:

 

 

a.

Easement over Parts 57 - 59, 92, 93, 164 - 166, 168, 169 - 175 for access and
pipelines along south boundary

 

 

b.

Easement over Parts 111, 110, 115, 114, 109, 108, 98, 97, 105, 104, 156, 164,
160, 100, 99, 101, 155, 159 and 152 for emergency and maintenance access along
west boundary, and existing underground water pipelines and storm sewers.

 

--------------------------------------------------------------------------------



 

c.

Easement over Parts 54 - 59 and 169 - 171 for emergency access along rail right
of way

 

 

3.

Easement across the southwest corner of the WEST LOT for existing underground
water line that has not yet been described on the Draft Plan.

 

All new easements and rights of access retained by the Vendor hereunder shall be
subject to such reasonable terms and conditions as agreed to between the
parties.

 

Both parties agree that should good faith error or omission in the above
descriptions be discovered prior to closing, said descriptions shall be amended
to correct such error or omission to such extent as may be reasonably
accommodated by both parties. The parties further agree that said descriptions
shall be confirmed and finalized upon registration of the Draft Plan.

 

 